Citation Nr: 0733608	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the shoulders.  

2.  Entitlement to service connection for claimed arthritis 
of the elbows.  

3.  Entitlement to service connection for claimed arthritis 
of the hands.

4.  Entitlement to service connection for a claimed back 
disorder.  

5.  Entitlement to service connection for claimed arthritis 
of the hips.  

6.  Entitlement to service connection for claimed arthritis 
of the knees.  

7.  Entitlement to service connection for claimed arthritis 
of the feet.  

8.  Entitlement to service connection for gastrointestinal 
disability, claimed as irritable bowel syndrome and acid 
reflux.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  He had service in the Republic of Vietnam 
from June 1969 to June 1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2006 when it was remanded for 
further development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of arthritis, a back disorder or a gastrointestinal 
condition in service or during the one year presumptive 
period thereafter.  

2.  The currently demonstrated arthritis of the shoulders, 
right elbow, hips, knees or left foot is not shown to any 
event or incident during his period of active service.  

3.  The veteran currently is not shown to have arthritis of 
the left elbow, hands or right foot due to any event or 
incident of the veteran's period of active service.  

4.  The currently demonstrated low back condition manifested 
by degenerative type changes and the degenerative disk 
narrowing and hypertrophic changes from L3 to S1 is not shown 
to be due to any event or incident of the veteran's period of 
active service.  

5.  The currently demonstrated gastrointestinal condition, 
including any gastroesophageal reflux, is not shown to be due 
to any event or incident of the veteran's period of active 
service; nor is any shown to have been caused or aggravated 
by a service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by arthritis of the 
arthritis of the shoulders, right elbow, hips, knees or left 
foot is not due to disease or injury that was incurred in or 
aggravated by service, nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).  

2.  The veteran does not have a disability manifested by 
arthritis of the left elbow, hands or right foot due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The veteran's back disability manifested by degenerative 
type changes and degenerative disk narrowing and hypertrophic 
changes from L3 to S1, is not due to disease or injury that 
was incurred in or aggravated by service; nor may arthritis 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

4.  The veteran's gastrointestinal disability, including 
gastroesophageal reflux, is not due to disease or injury that 
was incurred in or aggravated by service; nor is any 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a)-(b) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1).  

As part of that notice, VA must inform the claimant of the 
information and evidence she is expected to provide, as well 
as the information and evidence VA will seek to obtain on her 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in her possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a January 2004, letter the RO provided timely notice to 
the veteran regarding the information and evidence necessary 
to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
her; what information and evidence will be obtained by VA; 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claims.

In a July 2007 letter, the RO also notified the veteran of 
the general criteria for a disability rating and an effective 
date should service connection be awarded for arthritis, back 
disability, and/or gastrointestinal disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In support of the veteran's appeal, VA has received the 
following evidence: the service medical records; private 
medical records reflecting treatment from September 1972 
through June 2003; other medical records reflecting treatment 
from February 1988 through April 1988; VA records reflecting 
treatment from June 1994 through April 2007; reports of VA 
examinations in June 1994, December 1995, April 1998, 
February 2004, March 2005 and February 2007; and other 
medical records reflecting the veteran's treatment in March 
and April 2005.  

On VA Form 9, dated in January 2005, the RO offered the 
veteran the opportunity for a hearing.  However, the veteran 
declined.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support her claims for 
service connection for arthritis in various joints, back 
disability, and/or gastrointestinal disability.  Indeed, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  

The veteran has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  As such, the record has 
been fully developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of her claims for increased ratings.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 I § 1113; 38 
C.F.R. § 3.307.  



A.  Back Disorder

The veteran asserts that his current back disorder is the 
result of trauma accumulated while carrying heavy equipment 
in service and associated with jumping or rappelling from 
helicopters.  

However, the service medical records are negative for any 
complaints or findings of back injury or disorder.  

Rather, the medical evidence of record shows that the veteran 
was initially diagnosed as having low back strain in January 
1976.  

In February 1988, the veteran was hospitalized for the 
treatment of back manifestations due to degenerative type 
changes, degenerative disk narrowing from L3 to 1, and 
hypertrophic changes from L3 to S1.  He underwent a left 
hemilaminectomy for excision of a freely ruptured disc at L5-
S1.  

At the time of his surgery, the veteran's back discomfort was 
noted to have been brought on by several injuries in the 
past.  While the specific dates of those injuries were not 
provided, the hospital report suggests that these were 
incident to the veteran's activities associated with his job 
in the maintenance department at a local hospital.  

Significantly, there is no competent evidence to support the 
veteran's assertions that the back condition is due to an 
injury or other documented event in service.  

In October 2007, the veteran underwent a VA examination to 
determine the nature and likely etiology of the claimed back 
disorder.  Following that examination and a review of the 
veteran's claims file, the examiner diagnosed status post 
laminectomy of the lumbosacral spine.  He noted that there 
was no indication of a back injury in service but that were 
references to several job-related injuries in the late 
1980's.  

Therefore, the VA examiner concluded that it was unlikely 
that the veteran's low back disability was related to 
service.  

The only evidence to the contrary comes from the veteran.  As 
a layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of a nexus to service or to the first year 
after the veteran's separation from service.  

Absent such evidence, the veteran cannot meet the criteria 
for service connection on direct or presumptive basis.  
Accordingly, the claim of service connection for a back 
disorder must be denied.  


2.  Arthritis of the Shoulders, Elbows, Hands, Hips, Knees 
and Feet

As noted above, the veteran asserts that his current 
arthritis in his shoulders, elbows, hands, hips, knees and 
feet is the result of cumulative injury or trauma while 
carrying heavy equipment and associated with jumping or 
rappelling from helicopters in service.  

A careful review of the service medical records shows that 
they are negative for any complaints or findings of referable 
to an injury or any arthritis, of the shoulders, elbows, 
hands, hips, knees, and/or feet.  

In December 1969, during service, the veteran is shown to 
have suffered a sprained his right ankle, and in February 
1970, he again sprained his right foot/ankle.  However, there 
were no findings of continuing manifestations during service.  

Indeed, during his October 1970 service separation 
examination, there were no complaints or findings of a 
residual right ankle or foot condition.  

Although the veteran demonstrated a scar on his right wrist 
during his service separation examination, there was no 
showing of any right wrist or hand injury or any bone or 
joint pathology involving the right wrist or hand.  

In a statement received in March 2004, J. R. B., D.O., 
reported that he had treated the veteran for arthritis from 
January 1976 to February 2004.  

While Dr. B. did treat the veteran during that time, such 
this treatment was mainly  for manifestations involving his 
low back.  The veteran was treated for various other 
manifestations including those involving hips and knees, as 
well as a splinter and lacerations of the hands and a 
puncture wound of the right foot.  Despite that treatment, 
there was no report or finding of arthritis in any joint.  

During the October 2007 VA examination, the veteran was 
evaluated to determine the nature and likely etiology of the 
claimed conditions of the shoulders, elbows, hands, hips, 
knees and feet.  The X-ray studies confirmed the presence of 
arthritis in the shoulders, right elbow, hips, knees and left 
foot.  However, other X-ray studies of the left elbow and 
hands were negative for any bony abnormality.  

Significantly, following the examination and review of the 
veteran's claims file, the VA examiner noted that there was 
no history of any joint disease in service or at the time of 
his service separation examination.  Therefore, the examiner 
concluded that it was unlikely that the multiple joint 
arthritis was related to his military service.  

The only reports to the contrary come from the veteran.  
However, he is not qualified to render such opinions.  
Espiritu.  In light of this evidence, the Board can conclude 
that the arthritis in the veteran's shoulders, right elbow, 
hips, knees and left foot was not manifested in service or 
for many years thereafter.  The preponderance of the evidence 
also shows that the claim arthritis is not due to any event 
or incident of the veteran's period of active service.  

In addition, the evidentiary record is negative for arthritis 
of the left elbow, hands, and right foot, the veteran cannot 
meet the criteria for service connection of these joints.  

Accordingly, the Board finds that service connection for the 
claimed arthritis of multiple joints must be denied.  


C.  Gastrointestinal Condition

Finally, the veteran is claiming to have gastrointestinal 
disability, including irritable bowel syndrome and 
gastroesophageal reflux, due to his service-connected post-
traumatic stress disorder (PTSD).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
aggravated by disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a)-(b); see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In making its determination with respect to aggravation, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

During his June 1968 service entrance examination, the 
veteran responded in the affirmative, when asked if he then 
had or had ever had frequent indigestion.  On examination, 
the veteran's abdomen and viscera were found to be normal, 
and there was no diagnosis of gastrointestinal condition of 
any kind.  

During the remainder of the veteran's service, there were no 
complaints or findings of a gastrointestinal condition.  

Pertinent findings, diagnosed as being due to 
gastroenteritis, were first manifested in September 1972.  
Though less than two years after the veteran's separation 
from active duty, there was no evidence of a nexus to 
service.  Moreover, there was no competent evidence of 
chronic disability, as the gastroenteritis was considered 
acute in nature.  Indeed, there was no further evidence of 
gastrointestinal distress until May 1981, when the veteran 
was again treated for gastroenteritis.  

During the veteran's hospitalization for back surgery in 
1988, he was treated for gastrointestinal distress associated 
with taking steroids; however, there was no diagnosis of 
identifiable gastrointestinal condition.

A gastrointestinal diagnosis was identified during the 2007 
VA examination, when gastroesophageal reflux was found.  
However, the examiner stated that it was not likely related 
to military service or to the veteran's PTSD.  Rather, he 
affirmed the veteran's report that his burning stomach was 
related to the ingestion of spicy foods.  The examiner also 
noted that the veteran had no history of irritable bowel 
syndrome.  

Given this evidence, the Board must find that the veteran's 
claimed gastrointestinal condition, including the currently 
demonstrated gastroesophageal reflux, was not manifested in 
service or during the one year presumptive period thereafter.  
There is no medical evidence linking any gastrointestinal 
condition to an event or incident of service or to the 
service-connected PTSD.  Accordingly, service connection is 
not warranted.  

In arriving at this decision, the Board notes that the 
primary support for the veteran's claim continues to come 
from the veteran.  As noted, without more, his opinion is not 
considered competent evidence for the purpose of linking a 
gastrointestinal disorder to service.  



ORDER

Service connection for arthritis of the shoulders is denied.  

Service connection for arthritis of the elbows is denied.  

Service connection for arthritis of the hands is denied.  

Service connection for back disorder is denied.  

Service connection for arthritis of the hips is denied.  

Service connection for arthritis of the knees is denied.  

Service connection for arthritis of the feet is denied.  

Service connection for gastrointestinal condition, including 
gastroesophageal reflux, is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


